                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Gary Holliday and Soinya Holliday,                 )            Civil Action No. 2:18-1503-RMG
                                                   )
                        Plaintiffs,                )
                                                   )
        V.                                         )                ORDER AND OPINION
                                                   )
Nissan Motor Co., Ltd., Nissan North               )
America, Inc., Calsonic Kansei North               )
America, Inc., and Calsonic Kansei                 )
Corporation,                                       )
                                                   )
                        Defendants.                )


        This matter is before the Court on Defendant Calsonic Kansei North America, Inc.'s

renewed motion to dismiss for lack of personal jurisdiction (Dkt. No. 52). For the reasons set forth

below, the Court denies the motion to dismiss.

I.      Background

        On September 5, 2015, Plaintiff Gary Holliday was involved in an accident on I-95 in

Wilson County, North Carolina while driving his 2011 Nissan Sentra. (Dkt. No. 10             at~   30.) His

vehicle was hit by a tractor trailer, ran off the highway, and crashed into a tree. (Id.) During the

crash, the vehicle's side airbag allegedly failed to deploy. (Id.   at~   32.) As a result of the accident,

Mr. Holliday was treated at Wake Medical Center in North Carolina for approximately six weeks,

two of which he spent in a coma. (Id.     at~   35.) Mr. Holliday has required additional rehabilitation

since the accident. (Id.   at~   36.) Mr. Holliday lives in Berkeley County, South Carolina with his

wife, Plaintiff Soinya Holliday. (Id.    at~~   7 - 8.) Together, they bring claims against Defendants

Nissan Motor Co., Ltd., Nissan North America, Inc., Calsonic Kansei North America, Inc., and

Calsonic Kansei Corporation, the developers, manufacturers and sellers of the occupant restraint

system that allegedly failed to deploy during the accident. (Id.     at~~   37 - 42.)


                                                       -1-
        Defendant Calsonic Kansei North America ("CKNA") is a foreign company registered in

Tennessee with its principal place of business in Shelbyville, Tennessee. (Dkt. No. 10      at~   15.)

On November 11, 2018, CKNA initially moved to dismiss for lack of personal jurisdiction. (Dkt.

No. 25.) On December 26, 2018, the Court denied the motion as moot and ordered jurisdictional

discovery to resolve the personal jurisdiction issues raised by the Parties.         (Dkt. No. 37.)

Jurisdictional discovery ended March 24, 2019, and CKNA has now renewed their motion to

dismiss for lack of personal jurisdiction. (Dkt. No. 52.) CKNA reiterates that it is a Tennessee

corporation without any property, agents, subsidiaries, employees or agents in South Carolina, and

states that it has never specifically designed or distributed its products in South Carolina. (Dkt.

No. 52-2.)   Plaintiffs oppose the motion, pointing to numerous documents produced during

jurisdictional discovery indicating that CKNA has previously sold automotive components to a

company in South Carolina, Honda, and has recently solicited business in South Carolina from

Volvo. (Dkt. No. 61 at 4 - 5.) CKNA filed a Reply. (Dkt. No. 55.)

II.    Legal Standard

       The burden is on the plaintiff to establish personal jurisdiction. Combs v. Bakker, 886 F.2d

673, 676 (4th Cir. 1989).      After jurisdictional discovery, a Plaintiff must prove personal

jurisdiction by a preponderance of the evidence. See Gourdine v. Karl Storz Endoscopy-Am., Inc.,

223 F. Supp. 3d 475, 482 (D.S.C. 2016). See also Brown v. Geha-Werke GmbH, 69 F.Supp.2d

770, 774 (D.S.C. 1999) ("Although this court decided the issue of personal jurisdiction without an

evidentiary hearing ... the parties have engaged in jurisdictional discovery and offered evidence

beyond the pleadings and affidavits ... [therefore] Plaintiff must establish personal jurisdiction by

a preponderance of the evidence.").

       To meet their burden, a plaintiff must show (1) that South Carolina's long-arm statute

authorizes jurisdiction, and (2) that the exercise of personal jurisdiction complies with


                                                -2-
constitutional due process requirements. See, e.g. Christian Sci. Bd. of Dirs. of First Church of

Christ, Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001). Since South Carolina's long-arm

statute extends to the constitutional limits of due process, the only inquiry is whether due process

requirements are met. ESAB Group, Inc. v. Centricut, LLC, 34 F. Supp. 2d 323, 328 (D.S.C. 1999);

S. Plastics Co. v. S. Commerce Bank, 423 S.E.2d 128 (S.C. 1992).

        Due process requires that a defendant have sufficient "minimum contacts with [the forum]

such that the maintenance of the suit does not offend 'traditional notions of fair play and substantial

justice."' Int '! Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations omitted). This can be

met by showing either general or specific personal jurisdiction. ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 711-12 (4th Cir. 2002) (citations omitted). To assert general

jurisdiction, a defendant's contacts must be "so ' continuous and systematic' as to render them

essentially at home in the forum State." Daimler AG v. Bauman, 571 U.S. 117, 127, 134 S. Ct.

746, 754 (2014) (citations omitted). For a corporation, that traditionally renders them subject to

general jurisdiction in its state of incorporation or principal place of business. Id. at 13 7.

       To determine whether specific jurisdiction exists, the Court considers "(1) the extent to

which the defendant has purposefully availed itself of the privilege of conducting activities in the

state; (2) whether the plaintiffs' claims arise out of those activities directed at the state; and (3)

whether the exercise of personal jurisdiction would be constitutionally 'reasonable. "' Carefirst of

Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 397 (4th Cir. 2003) (citations

omitted). In other words, the defendant must have "minimum contacts" with the forum, the cause

of action must arise from those contacts, and the exercise of personal jurisdiction must be

reasonable. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 - 476 (1985). Courts evaluate

the reasonableness of personal jurisdiction by considering "(a) the burden on the defendant, (b) the




                                                  -3-
interests of the forum state, (c) the plaintiffs interest in obtaining relief, (d) the efficient resolution

of controversies as between states, and (e) the shared interests of the several states in furthering

substantive social policies." Lesnick v. Hollingsworth & Vose Co., 35 F.3d 939, 946 (4th Cir.

1994). "Minimum contacts" and "reasonableness" are not independent requirements; rather, they

are both aspects of due process, and thus "considerations sometimes serve to establish the

reasonableness of jurisdiction upon a lesser showing of minimum contacts than would otherwise

be required." Burger King, 471 U.S. at 477.

III.    Discussion

        As the Court previously held (Dkt. No. 37), the Court does not have general jurisdiction

over CKNA. Therefore, the Court focuses solely on whether specific personal jurisdiction exists.

        The nature and facts of CKNA' s contacts with South Carolina are undisputed. CKNA is a

supplier of automotive parts to automobile manufacturers. (Dkt. No. 52-1 at 2.) Of note, CKNA

produces and sell electronic controller integration to automobile manufacturers, which includes

safety systems such as the airbags at issue here. (Dkt. No. 61-1at3.) Until April 1, 2016, Nissan

held, at least, an approximately 40% share of CKNA's parent company, Calsonic Cansei

Corporation. (Id.; Dkt. No. 55 at 3 n.2.) CKNA conducts the overwhelming majority of their sales

to Nissan, and delivers parts to two Nissan assembly plants outside of South Carolina. (Id.; Dkt.

No. 52-3.) Nissan, notably, sells its cars nationwide, has car dealerships in South Carolina, and

sells tens of thousands of Nissan Sentras in the United States every year. (Id.)

        CKNA, however, has other contacts with companies in South Carolina as well. First, from

at least the early 2000s until 2016, CKNA sold meter assembles to Honda of South Carolina. (Dkt.

Nos. 55 at 4; 61 at 3.) The sale agreements acknowledged that CKNA sold parts to a South

Carolina company and CKNA agreed for the agreements to be governed, at least in part, by South

Carolina law. (Dkt. No. 61-2.) CKNA has also continued to solicit business in South Carolina


                                                   -4-
after the relationship with Honda ended, and CKNA made a marketing trip to Charleston, South

Carolina in 2018 to solicit business from Volvo and marketed their automobile components to

Volvo in South Carolina. (Dkt. No. 61-1.)

       The Fourth Circuit has consistently held that "a non-resident defendant may only be subject

to personal jurisdiction under the 'stream of commerce theory' if that defendant engaged in some

activity purposely directed at the forum state." In re Celotex Corp., 124 F.3d 619, 629 (4th

Cir.1997) citing Lesnickv. Hollingsworth & Vose Co., 35 F.3d 939, 945-46 (4th Cir.1994)). Thus,

the Fourth Circuit requires something more than the allegation that a defendant placed its product

into the stream of commerce with the expectation that they would be purchased in the forum state.

See In re Celotex Corp., 124 F .3d at 629. While the Supreme Court is split over what a plaintiff

must show to support specific personal jurisdiction on a stream of commerce theory, Justice

O' Connor, in a plurality opinion, explained that such additional conduct may include "[l]

designing the product for the market in the forum State, [2] advertising in the forum State, [3]

establishing channels for providing regular advice to customers in the forum State, or [4] marketing

the product through a distributor who has agreed to serve as the sales agent in the forum State."

Asahi Metal Indus. Co., Ltd. v. Sup. Court of Cal. , Solano Cty., 480 U.S. 102, 112, 107 S.Ct. 1026

(1987) (O'Connor, J.) (plurality opinion).   Importantly, any "marketing" at issue must be directed

at South Carolina, not at the United States generally. See J Mcintyre Mach. , Ltd. v. Nicastro, 564

U.S. 873, 131 S.Ct. 2780, 2790 (2011).

       CKNA has not submitted evidence disputing that their automobile equipment, including

the occupant restraint system at issue here, are overwhelmingly sold to Nissan and instead the

evidence demonstrates that, because of Nissan's nationwide distribution and sale of vehicles, it

was foreseeable that CKNA's occupant restraint systems would end up in South Carolina.




                                                -5-
However, CKNA contends that this would be merely imputing Nissan' s contacts with South

Carolina to CKNA. (Dkt. No. 55 at 3 n.2.) CKNA is correct that CKNA' s sale of automobile

components to Nissan, and the foreseeability that the airbags would end up in South Carolina

alone, would not support jurisdiction as it does not show the "something more" required to find

jurisdiction based on a stream of commerce theory.         However, jurisdictional discovery has

demonstrated that CKNA has purposefully directed sales of its automobile components to South

Carolina over the past fifteen years. Defendant CKNA, in fact, has met multiple conditions that

Justice O' Connor identified would qualify as "additional conduct." Asahi Metal Indus. Co. , 480

U.S. at 112.    Since at least 2004 and through 2016, CKNA marketed and sold automobile

components to Honda in South Carolina, directly contracting with the South Carolina automobile

manufacturer and agreeing to amendments of their standard Purchase and Sale of Goods agreement

with Honda of South Carolina. This long-term, over a decade, sales relationship which extended

through the time of the accident in this case, demonstrates "the intent to serve the market" in South

Carolina by marketing and selling a product in South Carolina and establishing a channel to enter

into repeated agreements with an automobile manufacturer in the State. (Dkt. No. 61-2.)

       Further, CKNA' s argument that the Court should disregard CKNA' s marketing to Volvo

of South Carolina in 2018 is misplaced. While CKNA is correct that a defendant's contacts are

measured at the time a claim arose, here 2015, the 2018 Volvo marketing materials is evidence of

the continuous nature of CKNA' s targeting of South Carolina for automobile component sales.

(Dkt. No. 61-1.) Notably, a CKNA sales manager emailed to Volvo a "snap shot" of all the

products CKNA offers and subsequently met with Volvo representatives in Charleston, South

Carolina. (Id.) These contacts with automobile manufacturers in South Carolina, Honda for over

a decade and continuing to Volvo in 2018, are the "something more" required to show that CKNA




                                                -6-
did not merely know their products would enter South Carolina but rather also specifically

marketed to South Carolina for over fifteen years. 1

       Therefore, CK.NA has clearly indicated their intent to serve the South Carolina, by selling

directly to an automobile manufacturer in the state for over a decade and by continuing to solicit

business from automobile manufacturers through sales representatives, and therefore purposefully

availed themselves of the privilege of conducting activities in South Carolina. Further, as CKNA

sells airbags for Nissan automobiles which are distributed throughout the country, including in

South Carolina, and CKNA has further directly targeted South Carolina with sales of automobile

components for over fifteen years, the Plaintiffs' claims regarding an allegedly defective

automobile component arises out of CKNA's contacts with South Carolina.

       Finally, personal jurisdiction is reasonable here. The burden on Defendant CK.NA is

limited given a prior visit to the state for marketing purposes and the fact that they share defense

counsel with the Nissan Defendants, who are not seeking dismissal. South Carolina has an interest

in providing a forum for its injured citizens, and Plaintiffs have an interest in obtaining relief in

their home state. Finally, the efficient resolution of controversies and the shared interests of the

several states strongly support jurisdiction here. Defendants CK.NA and Nissan have retained the

same counsel and a lawsuit arising out of the same accident previously pending in the Eastern

District of North Carolina has been dismissed by stipulation. (Dkt. No. 52-1.) Therefore, it


1
  Sutton v. Motor Wheel Corp., LLC, No. CV 3:17-01161-MGL, 2018 WL 2197535 (D.S.C. May
14, 2018), a case relied on by CK.NA, does not suggest a different result. Rather, in Sutton. the
only contact the defendant had with South Carolina was that it knew its tires would be distributed
in the United States and had a distribution agreement with a company that brought its tires to the
United States through Charleston, South Carolina, and did not otherwise enter into agreements to
sell specifically in South Carolina. Id. at* 4 - 5. Notably, in Sutton, there was no allegation that
"any [defendant] product" was ever sold in South Carolina. Id. Here, by contrast, in addition to
selling components to Honda with nationwide distribution, CK.NA also specifically targeted South
Carolina for sales and marketing and conducted sales with a South Carolina automobile company.


                                                -7-
appears that this case is the only case currently pending where the rights of all Parties can be

resolved in a single proceeding without the risk of inconsistent results and burdens on multiple

courts.

          The Court therefore has jurisdiction over Defendant CK.NA.

IV.       Conclusion

          For the foregoing reasons, the Court DENIES Defendant Calsonic Kansei North America,

Inc.' s renewed motion to dismiss for lack of personal jurisdiction (Dkt. No. 52).

          AND IT IS SO ORDERED.




                                                      United States District Court Judge
June ~ 2019
Charleston, South Carolina




                                                -8-
